Citation Nr: 0804530	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic left knee 
strain.

2.  Entitlement to service connection for a right knee 
contusion.

3.  Entitlement to service connection for right shoulder 
impingement syndrome.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1986 to 
May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran initially requested a 
hearing with an Indianapolis RO hearing officer, to be held 
in April 2006, but the hearing was cancelled at the veteran's 
request.

(Consideration of the appellant's claim of service connection 
for a neck disability is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have a current left knee strain 
disability or right knee contusion; he does not experience 
current right shoulder impingement syndrome.


CONCLUSION OF LAW

The veteran does not have a right knee contusion, left knee 
strain disability, or right shoulder impingement syndrome 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Knee claims

In this case, the service medical records contain numerous 
entries referring to left and right knee complaints and 
treatment.  Specifically, an entry dated in August 1987 noted 
that the veteran sustained a right knee contusion when he 
fell on a run.  On examination there was mild tenderness 
medially, but no swelling or laxity, and range of motion was 
normal.

The service medical records contain a June 1988 entry noting 
that the veteran presented with a sore left knee after 
running 10 kilometers the day before.  He noted that he 
finished the run with some pain, but stated that his left 
knee felt better, although he still had trouble going up or 
down hills or steps.  The veteran noted that he originally 
injured his left knee about 18 months earlier, but it did not 
bother him again until about 3 months ago, and noted that 
normally it is his right knee that caused him problems.  The 
examiner noted that his left knee appeared swollen and had a 
purplish color in the center of the knee, and stated that 
although range of motion was normal, the veteran seemed to be 
in pain when pulling his leg inward.  A referral to another 
Doctor noted that the veteran had pain whenever he was 
running or climbing, and noted that currently he had a mild 
left knee effusion.  The knee was stable but tender to deep 
palpation at the medial joint space near the patella.  The 
examiner also noted calcification and tibial tuberosity of 
the right knee, and told the veteran to ice and elevate his 
knee.  

Another entry on the same day in June 1988 noted that a 
bilateral knee x-ray was conducted because the veteran 
reported complaining of chronic bilateral knee pain and 
swelling.  The clinician's preliminary diagnosis was an 
effusion of the left knee, however, x-rays of the knees 
revealed that both were normal.  An entry dated in July 1988 
again noted that the veteran presented complaining that he 
had crepitation in both knees when going up and down stairs 
but not during normal walking.  On examination, the examiner 
noted that the knees were not swollen, and the veteran had a 
normal gait. noted that the veteran reported complaining of 
bilateral knee pain for the past year and a half, but denied 
any specific injury.  Another July 1988 entry noted that 
range of motion of both knees was normal, and the examiner 
noted no swelling, no patellar or joint line tenderness, a 
negative McMurray's test, and good quadriceps strength.

An August 1988 entry noted that the veteran's right knee was 
tender, although his left knee was okay, and noted no edema, 
or joint line tenderness; and a November 1988 entry again 
noted that the veteran's right knee was tender but stable on 
examination, and noted a mild knee strain.

Both the veteran's February 1986 entrance examination and his 
April 1991 discharge examination, noted that the veteran's 
lower extremities were normal.  However, the report of 
medical history filled out by the veteran in April 1991 noted 
that he experienced swollen and painful knees.  The doctor 
noted that the veteran was in good health, and had no 
significant problems.

The veteran was afforded a VA examination in July 2005.  At 
this examination, the veteran reported that his left knee 
pain started in approximately 1986, noting that it gradually 
came on, especially during landing school when he was jumping 
out of airplanes.  He noted that he had problems with the 
pain, occasional swelling, and popping, but noted that there 
was no weakness, locking or giving away.  He reported that 
treatment in the past had included ibuprofen, ice, and 
elevation.  He stated that there was really no limitation to 
his work or daily activities and noted that if he had a 
flare-up, the pain goes to 4/10, and it happened maybe six 
times a year, each time lasting for one to two days.  He 
noted that the pain was brought on by walking on uneven 
ground or stairs, but was alleviated by ice and elevation.  
The veteran reported that when he had these flare-ups, he was 
really not able to squat, and had difficulty with stairs.

The veteran reported that his right knee basically had the 
same presentation as his left knee, and started around the 
same time and had the same problem with pain and occasional 
swelling and popping.  He stated that the left knee was more 
severe and gave out and noted that there was some weakness.  
He reported that his pain was usually 2-3/10, but did not 
give him any limitations at work or in his daily activities.  
He stated that flare-ups occur about one to two times per 
month and go to 5-6/10 on the pain scale, each lasting about 
three to four days.  The veteran noted that his left knee had 
the same aggravation factors as the right knee, such as 
walking on uneven ground, stairs, and the same alleviating 
factors--elevation and ice.  He noted that he had not had any 
x-rays, physical therapy, or surgery on either knee, and also 
reported that he had not experienced episodes of dislocation, 
or subluxation.  Further, he noted that he was given knee 
braces in the past, but did not wear them regularly 
especially in the summertime, and he did not use any other 
type of assistive devices to ambulate.

On examination, the veteran had no effusion or swelling in 
either knee.  The examiner noted that active range of motion 
was normal with flexion from 0-40 and extension to 0 degrees 
in both knees.  The examiner reported that neither knee 
showed any varus or valgus instability in the medial 
collateral ligaments, and his anterior and posterior drawer 
test along with his Lachman's test was negative.  The 
examiner reported that McMurray's test showed some popping on 
both sides, but there was no pain involved with this, and the 
examiner also noted that there was no joint line tenderness 
in either knee and no additional limitation of joint 
function, or range or motion following repetitive use 
secondary to pain, weakness, fatigue, or lack of endurance.  
The examiner gave an impression of bilateral knee pain, and 
noted that the veteran stated that the left knee was worse 
than the right.  The examiner noted no ligamentous 
instability on physical examination; range of motion was 
normal, and the examiner noted that he would obtain a 
bilateral knee x-ray to further evaluate.

A bilateral knee x-ray obtained in July 2005, revealed no 
acute fracture or joint malalignment, and noted that the 
joint space compartments were preserved bilaterally, and 
noted no significant degenerative changes, no joint effusion, 
and stated that the soft tissues were unremarkable.  
Incidental note was made of a small, well corticated fragment 
adjacent to the right tibial tuberosity, possibly 
representing prior Osgood-Schlatter's disease, or less 
likely, prior traumatic injury.  The overall impression was 
no evidence of acute injury and no significant degenerative 
changes.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Here, the Board finds that there is no evidence of a current 
disability.  The July 2005 examiner noted no ligamentous 
instability on physical examination, and stated that the 
range of motion of both knees were normal.  Further, a July 
2005 bilateral knee x-ray interpreted by K.S., M.D., gave an 
overall impression of no evidence of acute injury and no 
significant degenerative changes.  The Board notes that 
although the July 2005 radiologist noted a small, well 
corticated fragment adjacent to the right tibial tuberosity, 
possibly representing prior Osgood-Schlatter's disease, or 
less likely, prior traumatic injury, Dr. S. who reviewed the 
x-rays, concluded that there was no evidence of acute injury 
and no significant degenerative changes.  Further, the 
radiologist only mentioned prior, not current Osgood-
Schlatter's disease, and provided no other evidence of a 
current diagnosis.  With no evidence of a current diagnosed 
disability, the analysis ends.  In other words, despite the 
in-service notations regarding the knees, absent a showing of 
current disability to which the veteran's complaints can be 
traced, service connection is not warranted.

In addition, the Board notes that the only diagnosis 
specifically provided by the July 2005 examiner was bilateral 
knee pain, and in this regard, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 13 Vet. 
App. 282, 285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).

In sum, service connection for a right knee contusion and 
chronic left knee strain is denied because the medical 
evidence of record does not contain evidence of current 
disabilities.

Right shoulder

At the July 2005 VA examination, the veteran reported that 
his right shoulder was injured in approximately 1990 when he 
was riding a bicycle and the front wheel malfunctioned, 
causing him to tumble head over heels and strike his right 
shoulder on the ground.  The veteran noted that he did not 
have any immediate difficulties but eventually began to 
develop right arm numbness and tingling, especially at night.  

The record contains a March 2003 office note reporting that 
the veteran was there for a follow-up of his shoulder pain, 
and noted that he was hoping to get an injection in his 
shoulder, as this was the worst problem for him at the 
moment.  On examination, the examiner noted that forward 
flexion of the right shoulder was to 180 degrees and 
abduction was to approximately 130-140 degrees with pain.

An April 2003 office note reported that the veteran was still 
complaining of shoulder pain, and stated that he worked as a 
utility man, which involved a lot of overhead work and 
climbing, and stated that his pain made his work difficult.  
On examination, the veteran's forward flexion was to 180 
degrees and abduction was to 120-130 degrees, internal and 
external rotation were nontender, the impingement test was 
negative, and the strength in terms of his rotator cuff was 
essentially intact.  The report noted that x-rays of his 
shoulder were obtained which were essentially normal, noting 
that he did not have a hooked acromion or any obvious spurs.

A May 2003 examination provided by Orthoindy, a private 
orthopedic office, noted that the veteran's shoulder was 
bothering him, and noted that an MRI showed evidence of 
degenerative changes at the acromioclavicular joint, with no 
rotator cuff tear, no signal change in the rotator cuff, but 
noted that it also showed mild impingement of the 
supraspinatus.  The examiner noted that he had a very bulky 
supraspinatus muscle, and he could see where it was rubbing 
underneath a very thickened acromion in an area which 
appeared to be a small spur-type formation from the 
undersurface of the acromioclavicular joint; and stated that 
this could possibly explain his continued complaints.  The 
examiner noted that there was no history of injury or trauma 
to the shoulder and stated that there was a gradual onset of 
pain.  Examination of the right shoulder noted that he held 
his arm in a normal position, used the arm normally, and 
noted tenderness to palpation of the subacromial space.

The record also contains a July 2003 discharge summary noting 
that the veteran had arthroscopic subacromial decompression, 
arthroscopic distal clavicle resection for diagnoses of 
impingement syndrome and acromioclavicular arthrosis.  His 
post-operative diagnosis was right shoulder impingement 
syndrome, and right shoulder acromioclavicular arthritis with 
pain.

The veteran was afforded a VA examination in July 2005, where 
he stated that he had surgery in July 2003, and noted that 
since that time, he had not experienced any problems with his 
shoulder at all.  He noted that the pain was 0/10, and he had 
no other flare-ups whatsoever, thus there had been no 
limitations on his occupational or at home activities.

The examiner's impression was a history of right shoulder 
pain, noting that the veteran had surgery for his right 
shoulder pain in July 2003, and stated that he had no 
problems since then, with pain 0/10, and no flare-ups.

As mentioned above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.

Here, according to the July 2005 VA examination, the most 
recent evidence in the file regarding the right shoulder, 
there is no medical evidence of a current disability.  
Specifically, the examiner noted that although there was a 
history of right shoulder pain, currently there was no 
disability, noting that the veteran himself stated that he 
had not experienced any problems with his shoulder since his 
July 2003 surgery, and currently his pain was 0/10, and he 
had no flare-ups.  The Board also notes in passing that the 
service medical records are absent of any complaints or 
treatment related to the right shoulder.  Although the 
veteran stated that he injured his right shoulder when he 
fell off a bicycle, after examining the records, the Board 
notes that there is a September 1990 entry in the SMRs noting 
that the veteran fell off his bicycle, injuring his left 
shoulder, ankle and elbow; however, the entry did not mention 
a right shoulder injury as a result of the bicycle accident.  
Regardless, even without taking into account the lack of an 
in-service event or injury, without evidence of a current 
disability, service connection must be denied.


ORDER

Service connection for a right knee contusion is denied.

Service connection for chronic left knee strain is denied.

Service connection for right shoulder impingement syndrome is 
denied.


REMAND

In this case the file contains a March 1989 entry in the SMRs 
noting that the veteran presented complaining of pain in his 
lower back and neck for the past day.  The veteran stated 
that he was playing basketball and fell on his back and hit 
his head.  He stated that he had a neck spasm when he fell.  
The examiner diagnosed him with contusions and spasms and 
told him to apply heat and not run or participate in physical 
education.

A new patient information date sheet filled out by the 
veteran in October 2002 noted that his current health 
complaints/reasons for consulting their office included his 
neck, and he noted that he had been experiencing the same 
problems for years.  The record also contains a February 2003 
private examination noting that the veteran was seen for 
complaints of index and middle finger tingling; and at this 
examination, the veteran denied any neck pain.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
(Although the veteran did not report for spine examinations 
scheduled in about January and July 2004, he later indicated 
that he had not received the notifications to report.)

In this case, the veteran's October 2003 claim was for a 
"middle and lower back and neck disability."  Here, there 
is clearly evidence of an in-service incident involving the 
neck.  The record also contains two brief notations 
referencing the neck, specifically the October 2002 new 
patient information sheet, and the reference to a lack of 
neck pain while the veteran was being examined for another 
disability.  However, despite the documented in-service neck 
injury, and the veteran's contention that he currently 
experiences problems with his neck, the July 2005 VA 
examination that evaluated the veteran's knees, right 
shoulder, and lower back, failed to examine or even mention 
the veteran's neck.  In fact, the examiner specifically noted 
that the veteran came in to have an evaluation performed on 
his left hand, bilateral knees, right shoulder and low back.

As such, the Board finds that the veteran is entitled to a 
medical examination to determine precisely what neck 
disability the veteran has, (if any), and if a neck 
disability is found on examination, the examiner should 
provide an opinion as to whether any currently diagnosed neck 
disability is attributable to the documented in-service neck 
trauma mentioned in the March 1989 notation.  As such, the 
Board will remand to obtain a VA examination and nexus 
opinion addressing the medical probabilities that the 
veteran's current neck disability (if found on examination) 
is the result of acute trauma-particularly the March 1989 
injury sustained when the veteran fell on his head/neck while 
playing basketball.

Specifically, the physician should opine, based on review of 
the evidence of record, whether any current disability is 
more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 
approximately 50 percent), or less likely than not (i.e., 
probability less than 50 percent) related to the March 1989 
neck injury.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared neck treatment records.  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.

2.  The veteran should be afforded a VA 
cervical spine examination, conducted by 
a physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current neck 
disability is attributable to the 
veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current neck disability is 
attributable to military service.  The 
March 1989 in-service notation of a 
contusion/neck spasm from a basketball 
fall should be taken into account.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and answers the questions 
presented in the examination request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


